



DEL TACO RESTAURANTS, INC.


RESTRICTED STOCK AWARD




THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is entered into effective as
of the ___ day of _____, 201___ (the “Grant Date”), between Del Taco
Restaurants, Inc., a Delaware corporation (the “Company”), and
__________________ (the “Employee”). All capitalized terms used, but not
defined, in this Agreement shall have the meaning given such terms in the Del
Taco Restaurants, Inc. Omnibus Incentive Plan (the “Plan”).


RECITALS


WHEREAS, the Plan authorizes the grant of certain equity-based awards,
including, but not limited to, awards of Restricted Stock, to eligible
participants, including employees of the Company; and


WHEREAS, the Company has determined to grant to the Employee an award of shares
of common stock of the Company, subject to the vesting, forfeiture and transfer
restrictions set out in this Agreement;
    
NOW, THEREFORE, in consideration of the terms and conditions set forth herein,
the Company and the Employee hereby agree as follows:




ARTICLE 1
AWARD


Section 1.1 Award of Restricted Shares. Effective as of the Grant Date, the
Company hereby grants to Employee an award (the “Award”) of
___________________________ (_______________) shares of Common Stock, par value
of $0.0001 (the “Restricted Shares”), upon the terms and subject to the
conditions set forth in this Agreement and in the Plan.
    
Section 1.2 Conditions to Award of Restricted Shares. The award of the
Restricted Shares to Employee is conditioned upon Employee, concurrently with
the execution of this Agreement, delivering to the Company: (1) if requested by
the Company, a duly signed stock power, endorsed in blank, relating to the
Restricted Shares as required under Section 2.7 hereof and (2) such other
documents or agreements as the Company may request.


Section 1.3 Voting and Other Rights. Upon Employee’s timely compliance with each
of the conditions set forth in Section 1.2 hereof, Employee shall, except as
otherwise set forth in this Section 1.3, have all of the rights and status as a
shareholder of the Company in respect of the Restricted Shares, but shall not
have the right to vote such shares until such shares become Vested Shares (as
hereafter defined). In the event any cash dividends or distributions are paid
with respect to any Restricted Shares, such cash dividends or distributions
shall be withheld by the Company and paid to the Participant, without interest,
only when, and if, the Restricted Shares to which such cash dividends or
distributions relate become Vested Shares, in which case payment shall be made
within 30 days after the Restricted Shares to which such cash dividends or
distributions relate become Vested Shares. In the event any non-cash dividends
or other distributions, whether in property, or stock of another company, are
paid with respect to any Restricted Shares, any such non-cash dividends or other
distributions payable to the Employee shall be retained by the Company and shall
not be delivered to the Employee unless and until such time as the Restrictions
on the Restricted Shares with respect to which such non-cash dividends or other
distributions


1

--------------------------------------------------------------------------------





have been paid shall have lapsed and such shares shall have become Vested
Shares. Any such cash or non-cash dividends or distributions with respect to
Restricted Shares shall be forfeited by Employee for no consideration in the
event the Restricted Shares with respect to which such dividends or other
distributions were paid are forfeited to the Company under Section 2.1(b)
hereof.


Section 1.4 Subject to Plan. This Agreement is subject to all of the terms and
conditions of the Plan, as the same may be further amended from time to time. A
copy of the Plan has been made available to the Employee.


Section 1.5 Section 83(b) Election. If the Employee chooses, the Employee may
make a Section 83(b) Election with respect to the Restricted Shares, which would
cause the Employee currently to recognize ordinary income for U.S. federal
income tax purposes in an amount equal to the Fair Market Value of the
Restricted Shares (determined as of the Grant Date), which amount will be
subject to U.S. federal income and employment tax. The Employee acknowledges
that (1) the Employee is solely responsible for the decision whether or not to
make a Section 83(b) Election, and the Company is not making any recommendation
with respect thereto, (2) it is his or her sole responsibility to timely file
the Section 83(b) Election within 30 days after the Grant Date, if the Employee
decides to make such election, and (3) if the Employee does not make a valid and
timely Section 83(b) Election, the Employee will be required to recognize
ordinary income at the time of vesting in an amount equal to the Fair Market
Value (determined at the time of the applicable vesting event) of the Restricted
Shares that become Vested Shares.

ARTICLE 2
RESTRICTIONS


Section 2.1 Restrictions. The Restricted Shares are subject to the following
transfer and forfeiture restrictions (collectively, the “Restrictions”).


(a) Transfer. Prior to the date that the Restricted Shares become Vested Shares,
Employee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, anticipate, alienate, attach, sell, assign,
pledge, encumber, charge or otherwise transfer all or any part of the Restricted
Shares without the prior written consent of the Company, which consent may be
withheld by the Company for any reason or for no reason whatsoever in its sole
discretion. Any purported transfer in violation of this Section 2.1(a) shall be
null and void and of no effect.


(b) Forfeiture. Subject to Section 2.3 hereof, upon termination of Employee’s
employment with the Company or any Subsidiary, all Restricted Shares held by
Employee at the effective time of such termination of employment shall
immediately thereafter be returned to or canceled by the Company, and such
shares shall be deemed to have been forfeited by Employee to the Company. Upon
any forfeiture of Restricted Shares under this Section 2.1, the Company will not
be obligated to pay Employee any consideration whatsoever for the forfeited
Restricted Shares.


Section 2.2 Lapse of Restrictions. Subject to the other terms of this Agreement
and the Plan, the Restrictions shall lapse with respect to __% of the Restricted
Shares awarded hereunder on __________, an additional __% of the Restricted
Shares awarded on _________, an additional __% of the Restricted Shares awarded
on _________ and the final __% of the Restricted Shares awarded on __________,
provided that Employee remains in the continuous employment of the Company or a
Subsidiary at all times from the Grant Date through and including each such
anniversary of the Grant Date. To the extent the Restrictions shall have lapsed
with respect to Restricted Shares subject to this Agreement, those shares


2

--------------------------------------------------------------------------------





(the “Vested Shares”) will thereafter be free of the terms and conditions of
this Agreement, including but not limited to the Restrictions.


Section 2.3 Acceleration of Vesting. Notwithstanding anything to the contrary
herein, the Committee may, in its sole discretion, accelerate the vesting or
waive any term or condition (including the Restrictions), subject to such
additional terms and conditions as the Committee deems appropriate, with respect
to all or a portion of the Restricted Shares upon a Change of Control or
Employee’s termination of employment, death, disability or other event.


Section 2.4 Termination of Vesting. In the event Employee’s employment with the
Company (or any other employment, consulting, advisory or service relationship
or arrangement with the Company or any Subsidiary) is terminated for any reason,
after taking into account the provisions of Section 2.3 hereof, no further
vesting (pro rata or otherwise) of any Restricted Shares shall occur after the
occurrence of such event.


Section 2.5 Withholding Taxes.


(a) The award of the Restricted Shares to the Employee, and the lapse of
Restrictions on the Restricted Shares, shall be conditioned on any applicable
federal, state or local withholding taxes having been paid by Employee at the
appropriate time pursuant to a direct payment of cash or other readily available
funds to the Company.


(b) If the Employee shall have elected to file a Section 83(b) Election with
respect to the award of Restricted Shares hereunder, the award of the Restricted
Shares shall be conditioned on the Employee providing the Company with a direct
payment of cash or other immediately available funds in an amount equal to the
statutory minimum withholding taxes required to be withheld by the Company not
later than 30 days after the Grant Date.


(c) Unless the Employee shall have elected to file a Section 83(b) Election
pursuant to Section 2.5(b), above, the Committee may, in its sole discretion,
permit Employee to satisfy all or any portion of his or her obligations under
Section 2.5(a) by having the Company withhold from the Restricted Shares with
respect to which the Restrictions shall have lapsed under Section 2.2 or 2.3,
that number of Vested Shares having an aggregate Fair Market Value, determined
as of the date of the taxable event with respect to such shares, equal to the
federal, state or local taxes required to be withheld by the Company with
respect to such taxable event; provided however, that the Fair Market Value of
any Vested Shares withheld by the Company under this Section 2.5(c) may not
exceed the maximum amount permitted under the Plan.


Section 2.6 Issuance of Shares; Restrictive Legend. Stock certificates in
respect of the Restricted Shares may be issued by the Company subject to
Employee’s fulfillment of the conditions set forth in Section 1.2 hereof. Any
such certificates shall be registered in Employee’s name and shall be inscribed
with a legend evidencing the Restrictions, and such additional legends as may be
required to comply with the Securities Act of 1933, as amended, and other
applicable federal or state securities laws. Alternatively, the Company may
issue Restricted Shares hereunder in uncertificated form.


Section 2.7 Custody. All certificates representing the Restricted Shares (other
than Vested Shares) shall be deposited, together with stock powers executed by
Employee, in proper form for transfer, with the Company or the Company’s
transfer agent. If requested, the Company shall provide Employee with a copy of
any certificate representing the Restricted Shares, or such other evidence
thereof as may be determined by the Company, which shall contain the legends
described in Section 2.6. The Company is hereby authorized to cause the transfer
into its name of the Restricted Shares (and any non-cash


3

--------------------------------------------------------------------------------





distributions or other property described in Section 1.3 hereof) which are
forfeited to the Company pursuant to Section 2.1(b) hereof. At the request of
Employee, certificates representing Vested Shares shall, subject to any
applicable securities law restrictions, be delivered by the Company to Employee
or Employee’s personal representative. Certificates representing shares that
have become Vested Shares in accordance with Section 2.2 or 2.3 hereof shall be
issued without the legend evidencing the Restrictions, but may contain such
legends as may be required to comply with the Securities Act of 1933, as
amended, or any other applicable federal or state securities laws.


ARTICLE 3
ADJUSTMENTS


Section 3.1 Binding Nature of Adjustments. Adjustments under Section 2.3 of the
Plan may be made by the Compensation Committee, whose determination as to what
adjustments, if any, will be made, will be final, binding and conclusive. No
fractional shares will be issued pursuant to the Award on account of any such
adjustments. Subject to Section 1.3, the terms “Restricted Shares” and “Vested
Shares” shall include any shares, securities, or other property that Employee
receives or becomes entitled to receive as a result of Employee’s ownership of
the original Restricted Shares, and any such shares, securities or other
property shall be subject to the same Restrictions and other terms and
conditions that apply with respect to, and shall vest or be forfeited at the
same time as, the Restricted Shares with respect to which such shares,
securities or other property are issued.


ARTICLE 4
DEFINITIONS


Section 4.1 Definitions. For purposes of this Award, the following terms shall
have the following meanings:


“Change in Control” shall mean the consummation or effectiveness of any of the
following events:  


(i) individuals who, as of the date of this Agreement, were members of the Board
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date of this Agreement whose appointment or election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose assumption of office after the date of this
Agreement occurs as a result of an actual or threatened proxy contest with
respect to election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of any “person” (as such
term is used in Section 13(d) of the Exchange Act) (each, a “Person”) other than
the Board;


(ii) the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable in connection with such
transaction (each of the transactions referred to in this clause (A) being
hereinafter referred to as a “Reorganization”) or (B) a sale or other
disposition of all or substantially all the assets of the Company equal to or
greater than 50% of the total gross fair market value of the assets of the
Company (a “Sale”), unless, immediately following such Reorganization or Sale,
all


4

--------------------------------------------------------------------------------





or substantially all the individuals and entities who were the “beneficial
owners” (as such term is defined in Rule 13d-3 under the Exchange Act (or a
successor rule thereto)) of shares of the Company’s common stock or other
securities eligible to vote for the election of the Board outstanding
immediately prior to the consummation of such Reorganization or Sale (such
securities, the “Company Voting Securities”) beneficially own, directly or
indirectly, more than 50% of the combined voting power of the then outstanding
voting securities of the corporation or other entity resulting from such
Reorganization or Sale (including a corporation or other entity that, as a
result of such transaction, owns the Company or all or substantially all the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to the consummation of such Reorganization or Sale, of the
outstanding Company Voting Securities (excluding any outstanding voting
securities of the Continuing Entity that such beneficial owners hold immediately
following the consummation of such Reorganization or Sale as a result of their
ownership prior to such consummation of voting securities of any corporation or
other entity involved in or forming part of such Reorganization or Sale other
than the Company or a Subsidiary;


(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in clause (ii), above, that does
not otherwise constitute a Change in Control; or


(iv) any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing a percentage
of the combined voting power of the Company Voting Securities that is equal to
or greater than 50%; provided, however, that for purposes of this clause (iv)
only (and not for purposes of clauses (i) through (iii), above), the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
the Company or any Subsidiary, (B) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any Subsidiary, or
(C) any acquisition by an underwriter temporarily holding such Company Voting
Securities pursuant to an offering of such securities, above.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto.


“Section 83(b) Election” shall mean an election made pursuant to Section 83(b)
of the Internal Revenue Code of 1986, as amended, to be taxed with respect to
the Restricted Shares at the time of grant rather than upon the lapse of the
Restrictions.


“Subsidiary” or “Subsidiaries” shall mean any corporation or other entity of
which outstanding shares or ownership interests representing 50% or more of the
combined voting power of such corporation or other entity entitled to elect the
management thereof, or such lesser percentages may be approved by the
Compensation Committee, are owned, directly or indirectly, by the Company.






5

--------------------------------------------------------------------------------





ARTICLE 5
MISCELLANEOUS


Section 5.1 Administration. This Award shall be administered by the Compensation
Committee or its delegate as provided in Section 3 of the Plan.


Section 5.2 No Guarantee of Employment or Service; Compensation. Nothing in this
Agreement shall be construed as an employment, consulting or similar contract
for services between the Company or any Subsidiary and the Employee. Any benefit
derived under this Agreement shall not be considered compensation for purposes
of calculating any severance, resignation, bonus, pension, retirement or similar
payments or benefits.


Section 5.3 The Company’s Rights. The existence of the Award shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other securities with preference ahead of or convertible into, or otherwise
affecting the Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other act or proceeding, whether of a similar character or
otherwise.


Section 5.4 Nontransferability of Award. This Award is not transferable by the
Employee.


Section 5.5 Entire Agreement; Modification. This Agreement contains the entire
agreement between the parties with respect to the subject matter contained
herein, and may not be modified, except as provided in a written document signed
by each of the parties hereto. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement shall be void and ineffective for all purposes.


Section 5.6 Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by a governmental authority
having jurisdiction and venue, that determination shall not impair or otherwise
affect the validity, legality or enforceability, to the maximum extent
permissible by law, (a) by or before that authority of the remaining terms and
provisions of this Agreement, which shall be enforced as if the unenforceable
term or provision were deleted, or (b) by or before any other authority of any
of the terms and provisions of this Agreement.


Section 5.7 Governing Law. All matters arising under this Agreement, including
matters of validity, construction and interpretation, shall be governed by the
laws of the State of Delaware, without regard to any state’s conflict of law
principles. Employee and the Company agree that all claims in respect of any
action or proceeding arising out of or relating to this Agreement shall be heard
or determined in any state or federal court sitting in California, and Employee
agrees to submit to the jurisdiction of such courts, to bring all such actions
or proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.


[Signature Page Follows]






6

--------------------------------------------------------------------------------





Del Taco Restaurants, Inc.            Employee


By:_______________________        _______________________


Its:______________________








7